Exhibit 10(a)1

 

 

 

SOUTHERN COMPANY

2006 OMNIBUS INCENTIVE COMPENSATION PLAN

 

 

Amended and Restated Effective January 1, 2007

 

--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment, Objectives, and Duration

1

Article 2. Definitions

1

Article 3. Administration

4

Article 4. Shares Subject to the Plan and Maximum Awards

5

Article 5. Eligibility and Participation

7

Article 6. Stock Options

7

Article 7. Stock Appreciation Rights

9

Article 8. Restricted Stock and Restricted Stock Units

10

Article 9. Performance Units, Performance Shares, and Cash-Based Awards

11

Article 10. Performance Measures

13

Article 11. Beneficiary Designation

15

Article 12. Deferrals

15

Article 13. Rights of Employees/Directors

15

Article 14. Amendment, Modification, and Termination

16

Article 15. Withholding

17

Article 16. Indemnification

17

Article 17. Successors

17

Article 18. General Provisions

17

 

 

i

 



 

--------------------------------------------------------------------------------

 

Southern Company

2006 Omnibus Incentive Compensation Plan

 

Article 1.

Establishment, Objectives, and Duration

 

1.1.      Establishment of the Plan. The Southern Company (hereinafter referred
to as the “Company”), hereby establishes this “Southern Company 2006 Omnibus
Incentive Compensation Plan” (hereinafter referred to as the “Plan”), as set
forth in this document. The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, and Cash-Based
Awards.

 

Subject to approval by the Company’s stockholders, the Plan shall become
effective as of January 1, 2006 (the “Effective Date”) and shall remain in
effect as provided in Section 1.3 hereof.

 

1.2.      Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through annual and long-term incentives
that are consistent with the Company’s goals and that link the personal
interests of Participants to those of the Company’s stockholders; to provide
Participants with an incentive for excellence in individual performance; and to
promote teamwork among Participants.

 

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Employees and Directors
who make significant contributions to the Company’s success and to allow those
individuals to share in the success of the Company.

 

1.3.      Duration of the Plan. The Plan shall commence on the Effective Date
and shall remain in effect, subject to the right of the Board of Directors to
amend or terminate the Plan at any time pursuant to Article 14 hereof, until all
Shares subject to it shall have been purchased or acquired according to the
Plan’s provisions. However, in no event may an Award be granted under the Plan
on or after the tenth anniversary of the Effective Date.

 

Article 2.

Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

 

 

2.1.

“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
or Cash-Based Awards.

 

 

2.2.

“Award Agreement” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Plan, which agreement may be delivered and executed in electronic
form.

 

 

1

 



 

--------------------------------------------------------------------------------

 

 

2.3.

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

 

2.4.

“Cash-Based Award” means an Award granted to a Participant, as described in
Article 9 herein.

 

 

2.5.

“Change in Control Benefit Plan Determination Policy” shall mean the change in
control benefit plan determination policy, as approved by the Board of Directors
of Southern Company Services, Inc., as it may be amended from time to time in
accordance with the provisions therein.

 

 

2.6.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

 

2.7.

“Committee” means any committee appointed by the Board to administer Awards to
Employees, as specified in Article 3 herein. The Committee shall at all times
maintain compliance with Code Section 162(m), or any successor statute thereto,
as to the composition of the Committee.

 

 

2.8.

“Common Stock” shall mean the common stock of the Company.

 

 

2.9.

“Company” means The Southern Company, a Delaware corporation, and any successor
thereto as provided in Article 17 herein.

 

 

2.10.

“Covered Employee” means a Participant who, as of the date of vesting and/or
payout of an Award, as applicable, is one of the group of “covered employees,”
as defined in the regulations promulgated under Code Section 162(m), or any
successor statute.

 

 

2.11.

“Director” means any individual who is a member of the Board of Directors of the
Company or any Subsidiary; provided, however, that any Director who is employed
by the Company or any Subsidiary shall be considered an Employee under the Plan.

 

 

2.12.

“Disability” shall have the meaning ascribed to such term in the Participant’s
governing long-term disability plan, or if no such plan exists, at the
discretion of the Committee.

 

 

2.13.

“Effective Date” means January 1, 2006.

 

 

2.14.

“Employee” means any employee of the Company or its Subsidiaries. Directors who
are employed by the Company or its Subsidiaries shall be considered Employees
under this Plan.

 

 

2.15.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

 

 

2.16.

“Fair Market Value” shall mean the closing price at which a share of Common
Stock shall have been traded on the respective measurement date, such as the
date of

 

 

2

 



 

--------------------------------------------------------------------------------

grant or the exercise of an Award, or on the next preceding trading day if such
date was not a trading date, as reported by the principal securities exchange on
which the Shares are traded or, if there is no such sale on the relevant date,
then on the last previous day on which a sale was reported. If the Shares are
not listed for trading on a national securities exchange, the fair market value
of the Shares shall be determined by the Committee in good faith and in
accordance with a reasonable valuation method as determined under Code Section
409A and the rules and regulations promulgated thereunder.

 

 

2.17.

“Freestanding SAR” means an SAR that is granted independently of any Options, as
described in Article 7 herein.

 

 

2.18.

“Incentive Stock Option” or “ISO” means an option to purchase Shares granted
under Article 6 herein and which is designated as an Incentive Stock Option and
which is intended to meet the requirements of Code Section 422.

 

 

2.19.

“Insider” shall mean an individual who is, on the relevant date, an officer,
director or more than ten percent (10%) beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.

 

 

2.20.

“Nonqualified Stock Option” or “NQSO” means an option to purchase Shares granted
under Article 6 herein and which is not intended to meet the requirements of
Code Section 422.

 

 

2.21.

“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 herein.

 

 

2.22.

“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

 

2.23.

“Participant” means an Employee or Director who has been selected to receive an
Award or with respect to whom an Award is outstanding under the Plan.

 

 

2.24.

“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m).

 

 

2.25.

“Performance Period” means with respect to Performance Units, Performance Shares
and, if applicable, Cash-Based Awards, the time period during which any
performance goals will be measured.

 

 

2.26.

“Performance Share” means an Award granted to a Participant, as described in
Article 9 herein.

 

 

2.27.

“Performance Unit” means an Award granted to a Participant, as described in
Article 9 herein.

 

 

3

 



 

--------------------------------------------------------------------------------

 

2.28.

“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.

 

 

2.29.

“Restricted Stock” means an Award granted to a Participant, as described in
Article 8 herein.

 

 

2.30.

“Restricted Stock Unit” means an Award granted to a Participant, as described in
Article 8 herein.

 

 

2.31.

“Retirement” shall have the meaning ascribed to such term in The Southern
Company Pension Plan.

 

 

2.32.

“Shares” means the shares of Common Stock.

 

 

2.33.

“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 herein.

 

 

2.34.

“Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity (other than the Company) which is part of an
unbroken chain of entities beginning with the Company if, at the time of the
granting of an Award, each of the entities in the unbroken chain (other than the
last entity) owns more than 50% of the total combined voting power in one of the
other entities in such chain.

 

 

2.35.

“Tandem SAR” means an SAR that is granted in connection with a related Option
pursuant to Article 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be canceled).

 

Article 3.

Administration

 

3.1.      General. The Plan shall be administered by a Committee. The members of
the Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board of Directors. The Committee shall be responsible for
administration of the Plan; provided, however, that the determination of the
number of Awards to be granted to Directors shall remain vested in the Board of
Directors. The Committee shall have the authority to delegate administrative
duties to one or more officers, Employees or Directors of the Company or
Subsidiaries to the extent that such delegation would not jeopardize the
Performance-Based Exception with respect to any Award.

 

3.2.      Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions herein, the Committee shall have full power to select Employees and
Directors who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent

 

 

4

 



 

--------------------------------------------------------------------------------

with the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish, amend, or waive rules and regulations
for the Plan’s administration; determine and certify whether Award requirements
have been met; and (subject to the provisions of Articles 13 and 14 herein)
amend the terms and conditions of any outstanding Award as provided in the Plan.
Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan. As permitted by law
(and subject to Section 3.1 herein), the Committee may delegate its authority as
identified herein.

 

3.3.      Underpayments/Overpayments. If any Participant or beneficiary receives
an underpayment of Shares or cash payable under the terms of any Award, payment
of any such shortfall shall be made as soon as administratively practicable. If
any Participant or beneficiary receives an overpayment of Shares or cash payable
under the terms of any Award for any reason, the Committee or its delegate shall
have the right, in its sole discretion, to take whatever action it deems
appropriate, including but not limited to the right to require repayment of such
amount or to reduce future payments under this Plan, to recover any such
overpayment. Notwithstanding the foregoing, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, and if the Participant knowingly or grossly
negligently engaged in the misconduct, or knowingly or grossly negligently
failed to prevent the misconduct, or if the Participant is one of the
individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever just occurred)
of the financial document embodying such financial reporting requirement.

 

3.4.      Decisions Binding. All determinations and decisions made by the Board
or the Committee pursuant to the provisions of the Plan and all related orders
and resolutions of the Board or the Committee shall be final, conclusive and
binding on all persons, including the Company, its stockholders, Directors,
Employees, Participants, their estates and beneficiaries and the Subsidiaries.

 

Article 4.

Shares Subject to the Plan and Maximum Awards

 

4.1.      Number of Shares Available for Grants. Subject to adjustment as
provided in Section 4.3 herein, the number of Shares hereby reserved for
issuance to Participants under the Plan shall be 28,000,000 (twenty-eight
million). Additionally, any Shares available for issuance under the Southern
Company Omnibus Incentive Compensation Plan effective May 23, 2001, as amended,
(the “2001 Plan”) on May 24, 2006 in excess of 10,000,000 (ten million) Shares
shall be transferred to the Plan, added to the reserved Shares and available for
issuance to Participants under the Plan. Any remaining Shares under the 2001
Plan shall be cancelled and no further Shares will be granted under the 2001
Plan after May 24, 2006. No more than one-half of the Shares available for
issuance under the Plan may be granted in the form of Awards other than Stock
Options or Stock Appreciation Rights. The Shares available for issuance under
this Plan may be authorized and unissued Shares, treasury Shares (if provided
for in the Company’s Articles of Incorporation), or previously issued Shares
reacquired by the Company, including Shares purchased on the open market.

 

 

5

 



 

--------------------------------------------------------------------------------

Unless and until the Committee determines that an Award to a Covered Employee
shall not be designed to comply with the Performance-Based Exception, the
following rules shall apply to grants of such Awards under the Plan:

 

 

(a)

Stock Options: The maximum aggregate number of Shares that may be granted in the
form of Stock Options, pursuant to any Award granted in any one fiscal year to
any one single Participant shall be 5,000,000 (five million).

 

 

(b)

SARs: The maximum aggregate number of Shares that may be granted in the form of
Stock Appreciation Rights, pursuant to any Award granted in any one fiscal year
to any one single Participant shall be 5,000,000 (five million).

 

 

(c)

Restricted Stock: The maximum aggregate grant with respect to Awards of
Restricted Stock granted in any one fiscal year to any one Participant shall be
1,000,000 (one million).

 

 

(d)

Restricted Stock Units: The maximum aggregate payout (determined as of the end
of the applicable restriction period) with respect to Awards of Restricted Stock
Units granted in any one fiscal year to any one Participant shall be the greater
of $10,000,000 (ten million dollars) or 1,000,000 (one million) shares.

 

 

(e)

Performance Shares. The maximum aggregate payout (determined as of the end of
the applicable performance period) with respect to Awards of Performance Shares
granted in any one fiscal year to any one Participant shall be $10,000,000 (ten
million dollars) or 1,000,000 (one million) shares.

 

 

(f)

Performance Units and Cash-Based Awards: The maximum aggregate payout
(determined as of the end of the applicable performance period) with respect to
Performance Units or Cash-Based Awards awarded in any one fiscal year to any one
Participant shall be $10,000,000 (ten million dollars).

 

4.2.      Incentive Stock Option Limit. The maximum number of Shares of the
share authorization that may be issued pursuant to ISOs under this Plan shall be
one-half of the Shares available for issuance under the Plan

 

4.3.      Adjustments in Authorized Shares. In the event of any change in
corporate capitalization, such as a stock split, stock dividend or
reclassification, or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Code Section 368) or any partial or complete
liquidation of the Company, such adjustment shall be made in the number and
class of Shares which may be delivered under Section 4.1, in the number and
class of and/or price of Shares subject to outstanding Awards granted under the
Plan, and in the Award limits set forth in Section 4.1 as may be determined to
be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights; provided, however, that the number of
Shares subject to any Award shall always be a whole number. The Committee shall
not make any adjustment pursuant to this Section 4.3 that would cause an Award
that is otherwise exempt from Code Section 409A to become subject to

 

 

6

 



 

--------------------------------------------------------------------------------

Section 409A; or that would cause an Award that is subject to Code Section 409A
to fail to satisfy the requirements of Section 409A.

 

4.4.      Share Usage. Any Shares covered by an Award shall be counted as used
as of the date of the grant. Any Shares related to Awards which terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan. The
following Shares, however, may not again be made available for issuance as
Awards under this Plan: (i) Shares not issued or delivered as a result of the
net settlement of an outstanding Stock Appreciation Right, (ii) Shares used to
pay the exercise price or withholding taxes related to an outstanding Award or
(iii) Shares repurchased on the open market with the proceeds of the option
exercise price.

 

Article 5.

Eligibility and Participation

 

5.1.      Eligibility. Persons eligible to participate in this Plan include all
Employees and Directors.

 

5.2.      Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees and
Directors, those to whom Awards shall be granted and shall determine the nature
and amount of each Award.

 

Article 6.

Stock Options

 

6.1.      Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee;
provided that an ISO may be granted only to an eligible Employee.

 

6.2.      Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine. The Award Agreement also shall specify whether the
Option is intended to be an ISO within the meaning of Code Section 422, or an
NQSO whose grant is intended not to fall under the provisions of Code
Section 422.

 

The Committee, in its sole discretion, shall have the ability to require in the
Award Agreement that the Participant must certify in a manner acceptable to the
Committee that he/she is in compliance with the terms and conditions of the Plan
and the Award Agreement. In the event that a Participant fails to comply with
the provisions of this Section 6.2 prior to, or during the six (6) month period
after any exercise, payment, or delivery pursuant to an Option, such exercise,
payment, or delivery may be rescinded by the Committee within two (2) years
thereafter. In the event of such rescission, the Participant shall pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment, or delivery, in such manner and or such terms and
conditions as may be required, and the Company shall be entitled to set-off
against the amount of any such gain any amount owed to the Participant by the
Company.

 

 

7

 



 

--------------------------------------------------------------------------------

 

6.3.      Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided that the Option Price shall in no
event be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date of grant of the Option.

 

6.4.      Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided that
no Option shall be exercisable later than the tenth (10th) anniversary of the
date of grant of the Option.

 

6.5.      Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

 

6.6.      Payment. Options granted under this Article 6 shall be exercised by
the delivery of a written notice of exercise to the Company and/or the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares. The Option Price
upon exercise of any Option shall be payable to the Company in full either:
(a) in cash or its equivalent, (b) except with regard to Executive Officers as
defined in the Exchange Act, by forgoing compensation that the Committee agrees
otherwise would be owed, (c) by tendering previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price, (d) by the attestation of Shares, or (e) by any combination of (a), (b),
(c) or (d).

 

The Committee also may allow cashless exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law.

 

Subject to any governing rules or regulations, after receipt of a written
notification of exercise and full payment, the Company may deliver to the
Participant, in the Participant’s name, Share certificates in an appropriate
amount based upon the number of Shares purchased under the Option(s).

 

All payments under all of the methods indicated above shall be paid in United
States dollars.

 

6.7.      Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

 

6.8.      Termination of Employment/Directorship. Each Participant’s Option
Award Agreement shall set forth the extent to which the Participant shall have
the right to exercise the Option following termination of the Participant’s
employment or directorship with the Company. Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with each Participant, need not be uniform among all
Options issued pursuant to this Article 6, and may reflect distinctions based on
the reasons for termination.

 

 

8

 



 

--------------------------------------------------------------------------------



Article 7.

Stock Appreciation Rights

 

7.1.      Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SAR.

 

The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.

 

The grant price of a Freestanding SAR or a Tandem SAR shall equal the Fair
Market Value of a Share on the date of grant of the SAR.

 

7.2.      Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

 

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.

 

7.3.      Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.

 

7.4.      SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Committee shall determine.

 

7.5.      Term of SARs. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, at the time of grant;
provided, however, that such term shall not exceed ten (10) years.

 

7.6.      Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

 

(a)

The difference between the Fair Market Value of a Share on the date of exercise
over the Fair Market Value of a Share on the date of grant; by

 

 

(b)

The number of Shares with respect to which the SAR is exercised.

 

 

9

 



 

--------------------------------------------------------------------------------

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof. The
Committee’s discretionary authority regarding the form of SAR payout shall be
set forth in the Award Agreement pertaining to the grant of the SAR.

 

7.7.      Termination of Employment/Directorship. Each SAR Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the SAR following termination of the Participant’s employment or directorship
with the Company and/or its Subsidiaries. Such provisions shall be determined in
the sole discretion of the Committee, and need not be uniform among all SARs
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.

 

Article 8.

Restricted Stock and Restricted Stock Units

 

8.1.      Grant of Restricted Stock/Units. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant Shares
of Restricted Stock and/or Restricted Stock Units to Participants in such
amounts as the Committee shall determine. Restricted Stock Units shall be
similar to Restricted Stock except that no shares are actually awarded to the
Participant except that the Committee may designate that a portion of the
Restricted Stock Unit be paid out in Shares.

 

8.2.      Award Agreement. Each Restricted Stock and Restricted Stock Unit grant
shall be evidenced by an Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock or Restricted Stock Units
granted, and such other provisions as the Committee shall determine.

 

8.3.      Other Restrictions. Except as provided in Article 12, each Restricted
Stock Unit shall be paid in full to the Participant no later than the fifteenth
(15th) day of the third month following the end of the first calendar year in
which the Period of Restriction lapses. Subject to Article 10 herein, the
Committee shall impose such other conditions and/or restrictions on any Shares
of Restricted Stock or Restricted Stock Units granted pursuant to the Plan as it
may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock
or each Restricted Stock Unit, restrictions based upon the achievement of
specific performance goals (Company-wide, divisional, and/or individual),
time-based restrictions on vesting following the attainment of the performance
goals, and/or restrictions under applicable federal or state securities laws.

 

The Company, directly or through its designee, may retain the certificates
representing Shares of Restricted Stock in the Company’s possession until such
time as all conditions and/or restrictions applicable to such Shares have been
satisfied.

 

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.

 

 

10

 



 

--------------------------------------------------------------------------------

8.4.      Voting Rights. Subject to the terms of the Award Agreements,
Participants holding Shares of Restricted Stock granted hereunder may be granted
the right to exercise full voting rights with respect to those Shares during the
Period of Restriction. A Participant has no voting rights with Restricted Stock
Units.

 

8.5.      Dividends and Other Distributions. Subject to the terms of the Award
Agreements, during the Period of Restriction, Participants holding Shares of
Restricted Stock or Restricted Stock Units granted hereunder may be credited
with regular cash dividends paid with respect to the underlying Shares while
they are so held. The Committee may apply any restrictions to the dividends that
the Committee deems appropriate. Without limiting the generality of the
preceding sentence, if the grant or vesting of Restricted Shares or Restricted
Stock Units granted to a Covered Employee is designed to comply with the
requirements of the Performance-Based Exception, the Committee may apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to such Restricted Shares or Restricted Stock Units, such that the
dividends and/or the Restricted Shares or Restricted Stock Units maintain
eligibility for the Performance-Based Exception. Except as provided in Article
12, any cash dividends credited with respect to Restricted Stock or Restricted
Stock Units shall be paid in full to the Participant no later than the fifteenth
(15th) day of the third month following the end of the first calendar year in
which such dividends are no longer subject to a Period of Restriction or other
substantial risk of forfeiture.

 

8.6.      Termination of Employment/Directorship. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive
unvested Restricted Shares or Restricted Stock Units following termination of
the Participant’s employment or directorship with the Company. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the Award Agreement entered into with each Participant, need not be uniform
among all Shares of Restricted Stock or Restricted Stock Units granted pursuant
to the Plan, and may reflect distinctions based on the reasons for termination;
provided, however that, except in the cases of terminations connected with
a “Change in Control” (as defined in the Change in Control Benefit Plan
Determination Policy) and terminations by reason of retirement, death or
Disability, the vesting of Shares of Restricted Stock or Restricted Stock Units
which qualify for the Performance-Based Exception and which are held by Covered
Employees shall not be accelerated.

 

Article 9.

Performance Units, Performance Shares, and Cash-Based Awards

 

9.1.      Grant of Performance Units/Shares and Cash-Based Awards. Subject to
the terms of the Plan, Performance Units, Performance Shares, and/or Cash-Based
Awards may be granted to Participants in such amounts and upon such terms, and
at any time and from time to time, as shall be determined by the Committee.

 

9.2.      Value of Performance Units/Shares and Cash-Based Awards. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the date of grant. Each
Cash-Based Award shall have a value as may be determined by the Committee. The
Committee shall set performance or other goals, including without limitation
time-based goals, in its discretion which, depending on the extent to which they
are met, will determine the number and/or value of Performance Units/Shares and
Cash-Based Awards which will be paid out to the Participant.

 

 

11

 



 

--------------------------------------------------------------------------------

 

9.3.      Earning of Performance Units/Shares and Cash-Based Awards. Subject to
the terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Shares and Cash-Based Awards shall be entitled to
receive payout on the number and value of Performance Units/Shares and
Cash-Based Awards earned by the Participant as of the end of the Performance
Period, to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

 

9.4.     Determination of Awards. The factors required to determine Awards under
the Plan shall be fixed in all events by the end of the applicable performance
period established by the Committee.

 

9.5.      Form and Timing of Payment of Performance Units/Shares and Cash-Based
Awards. Payment of earned Performance Units/Shares and Cash-Based Awards shall
be made in such form and at such time as the Committee shall determine at the
time of the Award. Subject to the terms of this Plan, the Committee, in its sole
discretion, may pay earned Performance Units/Shares and Cash-Based Awards in the
form of cash or in Shares (or in a combination thereof) which have an aggregate
Fair Market Value equal to the value of the earned Performance Units/Shares and
Cash-Based Awards at the close of the applicable Performance Period. Such Shares
may be granted subject to any restrictions deemed appropriate by the Committee.
The discretionary authority of the Committee with respect to the form of payout
of such Awards shall be set forth in the Award Agreement pertaining to the grant
of the Award. Notwithstanding anything in this Section 9.5 to the contrary and
subject to Article 12, payment of any Performance Units/Shares and Cash-Based
Awards shall be made no later than the fifteenth (15th) day of the third month
following the end of the first calendar year in which the Performance Period
ends or such Awards are no longer subject to a substantial risk of forfeiture.

 

At the discretion of the Committee, Participants may be entitled to receive any
dividends declared with respect to Shares which have been earned in connection
with grants of Performance Units and/or Performance Shares which have been
earned, but not yet distributed to Participants (such dividends shall be subject
to the same accrual, forfeiture, and payout restrictions as apply to dividends
earned with respect to Shares of Restricted Stock, as set forth in Section 8.5
herein). In addition, Participants may, at the discretion of the Committee, be
entitled to exercise their voting rights with respect to such Shares. Subject to
Article 12, any dividends which a Participant is entitled to receive with
respect to Shares that have been earned in connection with grants of Performance
Units/Shares shall be paid no later than the fifteenth (15th) day of the third
month following the end of the first calendar year in which the Performance
Period for such dividends ends or such dividends are no longer subject to a
substantial risk of forfeiture.

 

To the extent that any Performance Units/Shares or Cash-Based Award provides for
the payment of all or a portion of any dividend based upon the number of shares
underlying an Option or SAR, the right to such dividends shall be a separate and
distinct arrangement from such Option or SAR and shall not be contingent upon
the exercise of such Option or SAR. Subject to Article 12, any such dividend
shall be paid no later than the fifteenth (15th) day of the third month
following the end of the first calendar year in which the Performance Period for
such dividends ends or such dividends are no longer subject to a substantial
risk of forfeiture.

 

 

12

 



 

--------------------------------------------------------------------------------

9.6.      Termination of Employment/Directorship Due to Death, Disability, or
Retirement. Unless determined otherwise by the Committee and set forth in the
Award Agreement or the administrative specifications for such Award, in the
event the employment or directorship of a Participant is terminated by reason of
death, Disability, or Retirement during a Performance Period, the Participant
shall receive a payout of the Performance Units/Shares or Cash-Based Awards
which is prorated, as specified by the Committee in its discretion.

 

Payment of earned Performance Units/Shares or Cash-Based Awards shall be made at
a time specified by the Committee in its sole discretion following the
Performance Period subject to the limitations set forth in Section 9.5.
Notwithstanding the foregoing, with respect to Covered Employees who retire
during a Performance Period, payments shall be made at the same time as payments
are made to Participants who did not retire during the applicable Performance
Period.

 

9.7.      Termination of Employment/Directorship for Other Reasons. In the event
that a Participant’s employment or directorship terminates for any reason other
than those reasons set forth in Section 9.6 herein, all Performance Units/Shares
and Cash-Based Awards shall be forfeited by the Participant to the Company
unless determined otherwise by the Committee as set forth in the Participant’s
Award Agreement or in the administrative specifications for such Award.

 

Article 10.

Performance Measures

 

Unless and until the Committee proposes for shareholder vote and shareholders
approve a change in the general performance measures set forth in this Article
10, the attainment of which may determine the degree of payout and/or vesting
with respect to Awards to Covered Employees which are designed to qualify for
the Performance-Based Exception, the performance measure(s) to be used for
purposes of such grants shall be chosen from among:

 

 

(a)

Earnings per share;

 

 

(b)

Net income or net operating income (before or after taxes and before or after
extraordinary items);

 

 

(c)  

Return measures (including, but not limited to, return on assets, equity, or
sales);

 

 

(d)

Cash flow return on investments which equals net cash flows divided by owners’
equity;

 

 

(e)

Earnings before or after taxes;

 

 

(f)

Gross revenues;

 

 

(g)

Gross margins;

 

 

(h)

Share price (including, but not limited to, growth measures and total
shareholder return);

 

 

13

 



 

--------------------------------------------------------------------------------

 

(i)

Economic Value Added, which equals net income or net operating income minus a
charge for use of capital;

 

 

(j)

Operating margins;

 

 

(k)

Market share;

 

 

(l)

Gross revenues or revenues growth;

 

 

(m)

Capacity utilization;

 

 

(n)

Increase in customer base including associated costs;

 

 

(o)

Environmental, Health and Safety;

 

 

(p)

Reliability

 

 

(q)

Price

 

 

(r)

Bad debt expense

 

 

(s)

Customer satisfaction

 

 

(t)

Operations and maintenance expense

 

 

(u)

Accounts receivable

 

 

(v)

Diversity/Inclusion; and

 

 

(w)

Quality.

 

The Committee, in its sole discretion, shall have the ability to set such
performance measures at the corporate level or the subsidiary/business unit
level. If the Company’s Shares are traded on an established securities market,
any Awards issued to Covered Employees are intended but not required to meet the
requirements of the Treasury Regulations under Code Section 162(m) necessary to
satisfy the Performance-Based Exception.

 

The Committee shall have the discretion to adjust the determinations of
the degree of attainment of the preestablished performance goals; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception, and which are held by Covered Employee, may not be adjusted upward
(the Committee shall retain the discretion to adjust such Awards downward).

 

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to

 

 

14

 



 

--------------------------------------------------------------------------------

grant Awards which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).

 

No Award shall be paid unless the Committee certifies that the requirements
necessary to receive the Award have been met.

 

Article 11.

Beneficiary Designation

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company or the Committee, and will be effective only when filed by the
Participant in writing with the Company or the Committee during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

Article 12.

Deferrals

 

12.1.    Deferred Compensation Plan. To the extent permitted under the Southern
Company Deferred Compensation Plan, a Participant may elect to defer his or her
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant with respect to Restricted Stock Units, Performance
Units, Performance Shares or Cash-Based Awards (and any cash dividends credited
with respect to any such Award). Any such deferral shall be made in accordance
with the rules and procedures established under the Southern Company Deferred
Compensation Plan.

 

12.2.    Award Agreement. The Committee may require a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant with respect to Restricted Stock
Units, Performance Units, Performance Shares or Cash-Based Awards (and any cash
dividends credited with respect to any such Award). Any such requirement shall
be set forth in an Award Agreement or in the administrative specifications for
such Award, which shall include terms that are designed to satisfy the
requirements of Code Section 409A.

 

Article 13.

Rights of Employees/Directors

 

13.1.    Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.

 

13.2.    Participation. No Employee or Director shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.

 

 

15

 



 

--------------------------------------------------------------------------------

13.3.    Rights as a Stockholder. Except as otherwise provided in an Award
Agreement, a Participant shall have none of the rights of a shareholder with
respect to shares of Common Stock covered by any Award until the Participant
becomes the record holder of such shares.

 

Article 14.

Amendment, Modification, and Termination

 

14.1.    Amendment, Modification, and Termination. Subject to Section 14.3, the
Committee may, at any time and from time to time, alter, amend, modify, suspend,
or terminate this Plan and any Award Agreement in whole or in part; provided,
however, that, without the prior approval of the Company’s shareholders and
except as provided in Section 4.3, Options or SARs issued under this Plan will
not be repriced, replaced, or regranted through cancellation, or by lowering the
Option Price of a previously granted Option or the grant price of a previously
granted SAR, and no material amendment of this Plan shall be made without
shareholder approval if shareholder approval is required by law, regulation, or
stock exchange rule. Notwithstanding the foregoing, Section 18.4 of the Plan may
not be amended following a “Change in Control” or “Southern Termination” (as
such terms are defined in the Change in Control Benefit Plan Determination
Policy).

 

14.2.    Adjustment of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.3 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan; provided that, unless the
Committee determines otherwise at the time such adjustment is considered, no
such adjustment shall be authorized to the extent that such authority would be
inconsistent with the Plan’s meeting the requirements of Section 162(m) of the
Code, as from time to time amended.

 

14.3.    Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, to the extent specifically set forth in an Award
Agreement, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any such Award previously granted under the
Plan without the written consent of the Participant holding such Award.

 

14.4.    Compliance with Code Section 162(m). At all times when Code Section
162(m) is applicable, all Awards granted under this Plan shall comply with the
requirements of Code Section 162(m); provided, however, that in the event the
Board determines that such compliance is not desired with respect to any Award
or Awards available for grant under the Plan, and such determination is
communicated to the Committee, then compliance with Code Section 162(m) will not
be required. In addition, in the event that changes are made to Code Section
162(m) to permit greater flexibility with respect to any Award or Awards
available under the Plan, the Board or the Committee may, subject to this
Article 14, make any adjustments it deems appropriate.

 

 

16

 



 

--------------------------------------------------------------------------------

Article 15.  Withholding

 

15.1.    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

 

15.2.    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

Article 16.

Indemnification

 

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company’s Certificate of Incorporation of Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

Article 17.

Successors

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

Article 18.

General Provisions

 

18.1.    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

 

17

 



 

--------------------------------------------------------------------------------

18.2.    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included, provided that the
remaining provisions shall be construed in a manner necessary to accomplish the
intentions of the Company upon execution of the Plan.

 

18.3.    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

18.4.    Change in Control. The provisions of the Change in Control Benefit Plan
Determination Policy are incorporated herein by reference to determine the
occurrence of a change in control or preliminary change in control of Southern
Company or a Subsidiary, the funding of any trust and the benefits to be
provided hereunder in the event of such a change in control. Any modifications
to the Change in Control Benefit Plan Determination Policy are likewise
incorporated herein.

 

18.5.    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares under the Plan prior to:

 

 

(a)

Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 

 

(b)

Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

 

18.6.    Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions or Rule 16b-3 or
its successors under the 1934 Act. To the extent any provision of the plan or
action by the Board or Committee fails to so comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Board or
Committee.

 

18.7.    No Additional Rights. Nothing in the Plan shall interfere with or limit
in any way the right of the Company to terminate any Participant’s employment at
any time, or confer upon any Participant any right to continue in the employ of
the Company.

 

No Employee or Director shall have the right to be selected to receive an Award
under this Plan or having been so selected, to be selected to receive a future
Award.

 

Neither the Award nor any benefits arising under this Plan shall constitute part
of a Participant’s employment contract with the Company or any Subsidiary, and
accordingly, this Plan and the benefits hereunder may be terminated at any time
in the sole and exclusive discretion of the Committee without giving rise to
liability on the part of the Company or any Subsidiary for severance payments.

 

 

18

 



 

--------------------------------------------------------------------------------

18.8.    No Effect on Other Benefits. This receipt of Awards under the Plan
shall have no effect on any benefits and obligations to which a Participant may
be entitled from the Company or any Subsidiary, under another plan or otherwise,
or preclude a Participant from receiving any such benefits.

 

18.9.    Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with provisions of
laws in other countries in which the Company and its Subsidiaries operate or
have Employees, the Board or the Committee, in their sole discretion, shall have
the power and authority to:

 

 

(a)

Determine which Employees employed outside the United States are eligible to
participate in the Plan;

 

 

(b)

Modify the terms and conditions of any Award granted to Employees who are
employed outside the United States; and

 

 

(c)

Establish subplans, modified exercise procedures, and other terms and procedures
to the extent such actions may be necessary or advisable. Any subplans and
modifications to Plan terms and procedures established under this Section 18.9
by the Board or the Committee shall be attached to this Plan document as
Appendices.

 

18.10.  No Guarantee of Favorable Tax Treatment. Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Code Section 409A, the Company does not warrant that any Award
under the Plan will qualify for favorable tax treatment under Code Section 409A
or any other provision of federal, state, local, or foreign law. The Company
shall not be liable to any Participant for any tax the Participant might owe as
a result of the grant, holding, vesting, exercise, or payment of any Award under
the Plan.

18.11.  Transferability. During a Participant’s lifetime, his or her Awards
shall be exercisable only by the Participant. Awards shall not be transferable
other than by will or the laws of descent and distribution; no Awards shall be
subject, in whole or in part, to attachment, execution, or levy of any kind; and
any purported transfer in violation hereof shall be null and void.
Notwithstanding the forgoing, the Committee may, in its discretion, provide in
an Award Agreement or in the administrative specifications for an Award that any
or all Awards (other than ISOs) shall be transferable to and exercisable by such
transferees, and subject to such terms and conditions, as the Committee may deem
appropriate; provided, however, no Award may be transferred for value (as
defined in the General Instructions to Form S-8).

18.12.  Shareholder Approval. Notwithstanding anything in the Plan to the
contrary, the ISO portion of this Plan shall be effective only if approved by
the shareholders of the Company (excluding a Subsidiary) within 12 months before
or after the date the Plan is adopted. If not so approved, any Options which
were designated as ISOs hereunder shall be automatically be converted to NQSOs.

 

18.13.  Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.

 

 

SOUTHERN COMPANY

 

 

 

By: /s/Patricia L. Roberts

 

Assistant Secretary

 

 

 

19

 



 

 